In re Richardson, Hollywood; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 91KA-0340; Parish of Orleans, Criminal District Court, Div. “I”, No. 338-359.
Prior report: La.App., 595 So.2d 407.
Granted. Defendant’s sentence of 40 years at hard labor without benefit of parole, probation, or suspension of sentence for first degree robbery, La.R.S. 14:64.1, is vacated and this case is remanded for re-sentencing. The record of sentencing does not demonstrate adequate compliance with La.C.Cr.P. art. 894.1, nor provide a factual basis for imposition of a maximum term of imprisonment for the defendant, a second felony offender whose prior conviction was in 1980. Upon resentencing, the district court should comply with La.C.Cr.P. art. 894.1 as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission in determining the appropriate sentence to be imposed.